EXHIBIT 10.4



FIRST AMENDMENT TO
PURCHASE AND SALE AGREEMENT

        THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“First Amendment”)
is effective as of the 20th day of June, 2008, by and between COLONIAL
PROPERTIES SERVICES, INC., an Alabama corporation (“Seller”), and NTS REALTY
HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership (“Buyer”).

W I T N E S S E T H:

        WHEREAS, Seller and Buyer are parties to that certain Purchase and Sale
Agreement dated effective June 11, 2008 (the “Agreement”), wherein Seller agreed
to sell to Buyer, and Buyer agreed to review the purchase from Seller of, the
Property (as such term is defined by the Agreement); and

        WHEREAS, Colonial Realty Limited Partnership, a Delaware limited
partnership, and Buyer are parties to that certain Purchase and Sale Agreement
also dated effective June 11, 2008 (the “CRLP Agreement”), as amended, wherein
Colonial Realty Limited Partnership (“CRLP”) agreed to sell to Buyer, and Buyer
agreed to review the purchase from CRLP of, Phase I of the property known as
Colonial Grand at Shelby Farms (the “CRLP Property”);

        NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) paid to Seller by
Buyer, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

    1.           HOLDBACK ESCROW.

    (a)        Seller agrees that on the Closing Date ONE HUNDRED THOUSAND
DOLLARS ($100,000) shall be deposited into an account with Escrow Agent (the
“Escrow Account”) out of the proceeds of the sale of the Property, which funds
shall be held in accordance with this First Amendment. All funds deposited with
Escrow Agent pursuant to this First Amendment (and any interest earned thereon)
are hereinafter referred to collectively as the “Holdback Funds”.
Notwithstanding any language to the contrary herein, in no case shall Seller be
responsible for any Alterations (defined below) work or payment thereof that may
exceed the amount in the Escrow Account. If the Holdback Funds (and, therefore,
the Escrow Account) is depleted, then Buyer shall be liable for any unreimbursed
or unpaid Alterations work performed wit regard to the Property.

    (b)        The obligations of Escrow Agent with regard to the Holdback Funds
and the Escrow Account shall terminate on the earlier to occur of: (i) complete
disbursement of the Holdback Funds pursuant to SECTION 1(c) hereof, (ii) tender
of the Holdback Funds into a court of competent jurisdiction as permitted by
SECTION 2 hereof, or (iii) the date that is nine (9) months after the Closing
Date. Upon such termination, Escrow Agent shall be relieved from all duties,
obligations, liabilities and responsibilities hereunder other than those that
accrued prior

-1-

--------------------------------------------------------------------------------

thereto. Any Holdback Funds remaining in the Escrow Account following the
termination events listed in this SECTION 1(b) shall be released to and at the
direction of Seller.

    (c)        From time to time, Buyer may submit a written request to the
Escrow Agent, with a copy to Seller, for reimbursement of bona fide costs
incurred by Buyer for materials and third party costs necessary to complete the
Alterations (defined below). Any such request for reimbursement shall include a
description of the Alterations for which reimbursement is sought and ample
documentation supporting the cost of such Alterations. All Alterations shall be
performed by third parties with no direct or indirect affiliation with Buyer,
and the cost of all such Alterations shall not exceed the local fair market
rate.

    (d)        For purposes of this First Amendment, “Alterations” shall mean
the following work on the improvements on the Real Property and CRLP Property
being sold pursuant to the Agreement and the CRLP Agreement, as applicable: (i)
installation of customary metal flashing on the roofs and buildings; (ii) roof
repairs (including the replacement of missing shingles); (iii) drainage work
precipitated by poor water flow on parts of the Real Property; (iv) install
deadbolts in all apartment units not up to code; (v) replace irrigation system’s
faulty back flow preventer and faulty or missing sprinkler heads; and (vi)
replace one pool pump and pool drain. The parties to this First Amendment
acknowledge that the Holdback Funds may be used for the foregoing listed work
regardless of whether such work is on improvements on the Real Property or the
CRLP Property.

    2.       ACTION FOR INTERPLEADER. Notwithstanding anything in this First
Amendment to the contrary, in the event of a dispute between any of the parties
to this Agreement arising prior to or at the time of termination of the Escrow
Account, which dispute shall be sufficient, in the discretion of Escrow Agent,
to justify so doing, Escrow Agent shall be entitled to tender the Holdback Funds
into the registry or custody of a court of competent jurisdiction in the state
where the Property is located, together with such legal pleadings as it may deem
appropriate, and thereupon Escrow Agent shall be discharged from all further
duties, obligations, liabilities, and responsibility as Escrow Agent with regard
to the Holdback Funds.

    3.       INDEMNIFICATION. Seller and Buyer jointly and severally agree to
indemnify, defend and hold harmless Escrow Agent from and against and in respect
of any and all demands, judgments, expenses, costs, losses, injuries or claims
of any kind whatsoever, together with any and all attorneys’ fees in connection
therewith, whether existing on the date hereof or arising hereafter incurred by
Escrow Agent by reason of, from or in connection with this First Amendment or
any action taken or not taken by Escrow Agent or in connection with this First
Amendment not arising out of the gross negligence or willful misconduct of
Escrow Agent.

    4.        CONTINGENCIES.

    (a)        Notwithstanding any language to the contrary in the Agreement,
the term “Due Diligence Period” shall mean and be construed as the period
commencing on the Effective Date and expiring on June 20, 2008. Article 1 of the
Agreement is hereby modified to define the

-2-

--------------------------------------------------------------------------------

“Due Diligence Period” as expiring on June 20, 2008. Thus, as of the date first
written above, the Deposit hereby is “hard” and “at risk.”

    (b)        Notwithstanding any language to the contrary in the Agreement:
(i) the term “Title Objection” shall mean, be limited to and construed as Items
18, 20, F and J of the letter dated June 19, 2008, from Susan M. Howard to
Seller and CRLP; and (ii) the Additional Deposit shall not be due until June 23,
2008.

    5.       SELLER PURCHASE MONEY LOAN. Section 3.3 of the Agreement is deleted
in its entirety and replaced with the following new Section:

  3.3    Seller Purchase Money Loan. Seller shall make, or shall cause an
affiliate of Seller to make, a purchase money mortgage loan pursuant to which
Seller shall loan to Buyer the sum of Nine Million Two Hundred Thousand Dollars
($9,200,000.00) (the “Loan” which shall be evidenced by a Promissory Note made
by Buyer, payable to the order of Seller, in the amount of the Loan (the
“Note.”) and secured by a mortgage on the Property. The Loan shall be due and
payable on or before July 27, 2008. Buyer may, at its sole option, extend the
Loan for a period of sixty (30) days to expire on August 27, 2008. Interest for
the first thirty (30) days shall accrue at a fixed rate equal to six and
one-half percent (6.5%) per annum. The extension of the Loan shall be on the
same terms and conditions except that interest on the outstanding Loan amount
from July 28, 2008 through August 27, 2008, if applicable, shall accrue at a
fixed rate equal to eight percent (8%) per annum. Buyer may, at it sole option,
extend the Loan for an additional period ending on September 30, 2008, and such
extension shall be on the same terms and conditions as the then-current terms,
except that interest from August 28, 2008 through September 30, 2008 shall
accrue at a fixed rate equal to twelve percent (12%) per annum. No further
extensions shall be authorized. The Note, mortgage, deed of trust and any other
documents evidencing or securing the Loan shall be in form and substance
reasonably acceptable to Seller and Buyer. At Closing, Buyer shall pay the costs
(including mortgage tax) to record the mortgage. In the event Buyer satisfies
the loan on or before September 30, 2008, Buyer shall be entitled to reduce the
payoff of the loan by the recording fees and mortgage tax for the mortgage.


    6.       DEFINED TERMS. All capitalized terms not expressly defined herein
shall have the meaning ascribed thereto in the Agreement.

    7.       RATIFICATION. Except as expressly amended by this First Amendment,
the Agreement shall remain in full force and effect in accordance with its
terms. In the event of any discrepancy between the terms of this First
Amendment, and the terms of the Agreement, the terms of this First Amendment
shall control and be superior. Except as amended hereby, all of the terms,
covenants, conditions, representations and warranties set forth in the Agreement
shall continue in full force and effect and are hereby ratified and affirmed.

-3-

--------------------------------------------------------------------------------

    8.       COUNTERPARTS. This First Amendment may be executed in multiple
counterparts, each of which shall be deemed an original hereof. Each of Seller
and Buyer agrees that its signature page may be detached from any one such
counterpart and attached to an identical counterpart so that there may be one
counterpart with the signatures of both Seller and Buyer. Facsimile signatures
shall have the same force and effect as original signatures.

        IN WITNESS WHEREOF, Seller and Buyer have executed this Seventh
Amendment effective as of the day and year written above.

SELLER:   COLONIAL PROPERTIES SERVICES, INC., an Alabama
corporation              By: /s/ Robert M. Given      
           Name: Robert M. Given
           Title: SVP
           Date: 6/24/08



BUYER:   NTS REALTY HOLDINGS LIMITED PARTNERSHIP
a Delaware limited partnership   By:     NTS Realty Capital, Inc., a Delaware
corporation,
Its:     Managing General Partner              By: /s/ Gregory A. Wells      
           Name: Gregory A. Wells
           Title: Executive Vice President
           Date: 24 June 2008

-4-